                                                                             1   TRAVIS F. CHANCE, ESQ., Nevada Bar No. 13800
                                                                                 tchance@bhfs.com
                                                                             2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                 100 North City Parkway, Suite 1600
                                                                             3   Las Vegas, NV 89106-4614
                                                                                 Telephone: 702.382.2101
                                                                             4   Facsimile: 702.382.8135
                                                                             5   Attorney for Defendant Wynn Las Vegas, LLC
                                                                             6

                                                                             7
                                                                                                                UNITED STATES DISTRICT COURT
                                                                             8
                                                                                                                      DISTRICT OF NEVADA
                                                                             9
                                                                                 SHAWN JAFFEE and DEREK KRITZ,                     CASE NO.: 2:19-cv-00644-APG-NJK
                                                                            10   individually and on behalf of all others
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                                                 similarly situated,
                                                                            11
                                                                                                                                   STIPULATION AND ORDER FOR
                                       100 North City Parkway, Suite 1600




                                                                                                  Plaintiffs,
                                                                                                                                   EXTENSION OF TIME FOR DEFENDANT
                                           Las Vegas, NV 89106-4614




                                                                            12
                                                                                 v.                                                TO FILE RESPONSE TO COMPLAINT
                                                 702.382.2101




                                                                            13
                                                                                 WYNN LAS VEGAS, LLC a Nevada                      (FIRST REQUEST)
                                                                            14   domestic limited-liability company,
                                                                                 EMPLOYEE(S)/AGENT(S) DOES 1-10;
                                                                            15   and ROE CORPORATIONS 11-20,
                                                                                 inclusive,
                                                                            16

                                                                            17                        Defendant.

                                                                            18              Plaintiff SHAWN JAFFEE and DEREK KRITZ (“Plaintiffs”), by and through their

                                                                            19   counsel of record, Gabroy Law Offices and Theodora Oringher PC, and Defendant WYNN LAS

                                                                            20   VEGAS, LLC (“Defendant”), by and through its counsel of record, Brownstein Hyatt Farber

                                                                            21   Schreck, LLP, hereby stipulate and agree pursuant to Local Rule IA 6-1 to extend the deadline for

                                                                            22   Defendant to file its response to the Complaint and state as follows:

                                                                            23              1.    Defendant removed this case from state court to this Court on April 15, 2019.

                                                                            24              2.    Defendant’s response to the Complaint is currently due on April 22, 2019.

                                                                            25              3.    This stipulation seeks to extend the deadline for Defendant to respond to the

                                                                            26   complaint up to and including May 22, 2019.

                                                                            27              4.    Good cause exists to grant this stipulation. Undersigned counsel was recently

                                                                            28   retained by Defendant in this action and requires additional time to review the Complaint and
                                                                                 19112352                                          1
                                                                             1   underlying facts and documentation, and to formulate an appropriate and informed response to
                                                                             2   the Complaint.
                                                                             3              5.     This stipulation is brought in good faith by both parties and not for purposes of

                                                                             4   delay.

                                                                             5              6.     No extension of time or continuance has previously been requested by Defendant.

                                                                             6              7.     By filing this stipulation, Defendant expressly reserves and does not waive its

                                                                             7   rights to assert any defense, including but not limited to Fed. R. Civ. P. 12(b) defenses.

                                                                             8              IT IS THEREFORE STIPULATED by and among the parties that the deadline for

                                                                             9   Defendant to file a response to the Complaint is extended up to and including May 22, 2019.

                                                                            10              Respectfully submitted this 18th day of April, 2019.
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                                            11
                                       100 North City Parkway, Suite 1600
                                           Las Vegas, NV 89106-4614




                                                                            12   /s/ Christian J. Gabroy                                /s/ Travis F. Chance
                                                                                 CHRISTIAN J. GABROY, ESQ.                              TRAVIS F. CHANCE, ESQ.
                                                 702.382.2101




                                                                            13   christian@gabroy.com                                   Nevada Bar No. 13800
                                                                                 GABROY LAW OFFICES                                     tchance@bhfs.com
                                                                            14                                                          BROWNSTEIN HYATT FARBER
                                                                                 170 South Green Valley Parkway, Suite 280
                                                                                                                                        SCHRECK, LLP
                                                                            15   Henderson, Nevada 89012                                100 North City Parkway, Suite 1600
                                                                                 Telephone: (702) 259-7777                              Las Vegas, NV 89106-4614
                                                                            16   Facsimile: (702) 259-7704                              Telephone: 702.382.2101
                                                                                                                                        Facsimile: 702.382.8135
                                                                            17   JON R. MOWER, ESQ.
                                                                                 jmower@tocounsel.com                                   Attorney for Defendant
                                                                            18
                                                                                 THEODORA ORINGHER PC
                                                                            19   535 Anton Boulevard, Ninth Floor
                                                                                 Costa Mesa, CA 92626-7109
                                                                            20   Telephone: (714) 549-6200
                                                                                 Facsimile: (714) 549-6201
                                                                            21

                                                                            22   Attorneys for Plaintiffs

                                                                            23   IT IS SO ORDERED.
                                                                            24   ____________________________________
                                                                            25   UNITED STATES MAGISTRATE JUDGE

                                                                            26            April 19, 2019
                                                                                 Dated ________________________________

                                                                            27
                                                                            28
                                                                                 19112352                                           2
